In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-2360
LAMONTE LAKE,
                                                Plaintiff-Appellant,

                                v.

WEXFORD HEALTH SOURCES, INC., and CAROL JACKSON,
                                    Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                     Central District of Illinois.
        No. 1:13cv-01408-JES — James E. Shadid, Chief Judge.
                    ____________________

 SUBMITTED FEBRUARY 2, 2017 — DECIDED FEBRUARY 15, 2017
                    ____________________

    Before WOOD, Chief Judge, and POSNER and KANNE, Cir-
cuit Judges.
    POSNER, Circuit Judge. Lamonte Lake, a prisoner at Illi-
nois’ Hill Correctional Center, claims in this suit under 42
U.S.C. § 1983 that Wexford Health Sources, Inc., a contractor
serving the state’s prisons, and prison dentist Carol Jackson,
a Wexford employee, were deliberately indifferent, and thus
in violation of the Eighth Amendment, to his need for dental
care. Having lost in the district court as a result of the
2                                                 No. 15-2360


judge’s granting summary judgment in favor of the defend-
ants, Lake appeals, contending that Dr. Jackson had refused
to send him to an outside dentist to extract a decayed tooth
that was causing him pain. He attributes this refusal to what
he alleges to be a Wexford policy of withholding medical
care to save money. That’s a common criticism of Wexford,
see Michael Sandler, “Illinois Prison Contractor Paid $3.1
Million to Resolve Complaints Over Five Years,” Modern
Healthcare, May 20, 2015, www.modernhealthcare.com/
article/20150520/NEWS/150529989 (visited Feb. 8, 2017, as
were the other websites cited in this opinion); Jason Meisner,
“Independent Experts Blast Quality of Medical Care in Illi-
nois Prisons,” Chicago Tribune, May 19, 2015, www.chicagotri
bune.com/news/ct-illinois-prison-medical-care-met-20150519
-story.html. But there is no evidence that Dr. Jackson was
incapable of competently removing a decayed tooth—
usually not a highly complex procedure.
   Before Dr. Jackson was employed by the prison, her pre-
decessor as prison dentist, a Dr. Estaver, had concluded that
one of Lake’s teeth, though not the one he later complained
about to Dr. Jackson, should be removed. Lake insisted that
an outside dentist should perform the extraction because, he
said, he does not respond well to local anesthetics. Although
he eventually allowed Dr. Estaver to extract the tooth, it
shattered when Estaver tried to pull it, causing significant
pain. Lake was sent to an outside specialist to complete the
extraction—but not before he told Estaver that the fillings in
two other teeth had fallen out.
   The filling in one was temporarily replaced by Estaver,
but when Dr. Jackson replaced Estaver as the prison dentist,
Lake told her that both teeth needed treatment, because the
No. 15-2360                                                   3


filling he’d received from Dr. Estaver was only temporary
and both teeth were still causing pain. Dr. Jackson told Lake
that one of the teeth would have to be pulled, but the record
is silent on what treatment Dr. Jackson recommended for the
other one.
    The tooth that the dentist said would have to be pulled is
the crux of the appeal. Lake again wanted the extraction
done by an outside specialist. Although Dr. Jackson assured
him that his mouth could be numbed successfully by use of
a technique that had not been employed by her predecessor,
Lake continued to refuse to let her pull the tooth and even
complained to Wexford that he was suffering needlessly be-
cause of its refusal to provide him with treatment by provid-
ers of dental care who were outside the prison. Wexford re-
plied that its staff at Hill Correctional Center was qualified
and dedicated—and there is no contrary evidence besides
Lake’s say-so.
    Dr. Jackson left Hill late in 2014 and Lake later agreed to
let a different prison dentist extract the tooth. A local anes-
thetic was used during the extraction, but Lake complained
afterward that the procedure had been painful.
    The district judge ruled that, on the basis of the evidence
summarized above, a jury would have to find that
Dr. Jackson had been exercising professional judgment in
predicting that administering a local anesthetic would ena-
ble her to extract the decayed tooth without inflicting signifi-
cant pain. And indeed on this record the only reasonable in-
ference is that Lake, not Dr. Jackson or Wexford, delayed the
removal of the decayed tooth that he complained about to
Dr. Jackson. Although he contends that she should have ex-
plained to him in greater detail the additional precautions
4                                                  No. 15-2360


that she would take to minimize the risk of pain during the
planned extraction, he has made no attempt to discover
what those additional precautions might have been and
whether they would have persuaded him to let her extract
the tooth. And while he claims to have refused the treatment
proposed by Dr. Jackson because he’d been “diagnosed”
with a resistance to local anesthetics, there is no evidence of
such a diagnosis.
    Lake says he was sent to an outside dentist in 1999 to
have a tooth pulled, after he complained that a local anes-
thetic administered by a dentist at the prison wasn’t making
him numb. But that isn’t evidence that Dr. Jackson’s method
would have been painful. Other dental work was done on
Lake at the prison, including replacing fillings in his teeth on
January 8, 1999, May 21, 1999, and August 20, 2004—
presumably all under a local anesthetic, as that was the pris-
on’s modus operandi. Not until 2012 was Lake again sent
outside the prison for dental care, and that was because a
specialist’s help was needed after the tooth extracted in the
prison had shattered.
    He complains that the court should have authorized him
to depose the dentist (and two assistants) who removed the
decayed tooth after he finally gave permission to do so.
Their testimony, Lake insists, would have established that
the in-house extraction was not wholly free of pain, thus
vindicating his belief that any in-house procedure using a
local anesthetic would be painful. But what happened dur-
ing a procedure conducted by a different dentist is not proof
that Dr. Jackson knew that her planned method of anesthe-
tizing Lake’s mouth would be unsuccessful or would inflict
more pain than an alternative method. Dr. Jackson submit-
No. 15-2360                                                   5


ted an affidavit that was not controverted in which she testi-
fied that she believed that the anesthesia techniques that she
intended to have used on Lake would have enabled her to
succeed in pulling the tooth with minimal discomfort to him.
    Last, Lake argues that the district court erred in rejecting
his request for an order directing a third-party healthcare
professional to conduct a physical examination of his teeth,
which, Lake claims, would establish that he does show re-
sistance to local anesthetics. But considering how long ago
the extractions occurred and how little evidence there is that
they were more than ordinarily painful (except the extrac-
tion that shattered a tooth), the probability that such an ex-
amination would have warranted a trial was slight.
                                                     AFFIRMED.